Citation Nr: 1101253	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for a chronic sinus 
condition and allergies.

4.  Entitlement to service connection for bipolar disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In September 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to obtain 
additional evidence, including VA treatment records, private 
treatment records, and Social Security Administration records.  
Those actions completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The issue of entitlement to service connection for a sinus 
condition and allergies is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during active 
service or within one year of separation for active service, and 
is not otherwise etiologically related to his active service.

2.  The Veteran's high cholesterol and bipolar disaorder did not 
have onset during active service and are not otherwise 
etiologically related to his active service.

3.  In an unappealed January 1992 rating decision, the RO denied 
claims of entitlement to service connection for PTSD and 
schizophrenia.

4.  Evidence received since the January 1992 rating decision, 
which denied the Veteran's claim for entitlement to service 
connection for PTSD and schizophrenia does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, high 
cholesterol, and bipolar disaorder have not been met.  38 
U.S.C.A.  §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  The January 1992 rating decision that denied service 
connection for PTSD and schizophrenia is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Material evidence has not been received since the January 
1992 rating decision that denied entitlement to service 
connection for PTSD and schizophrenia, and those claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, as is claimed 
here, may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1137 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service treatment reports are absent for any complaints of, or 
treatment for, any hypertension, high cholesterol, or bipolar 
disorder.  A separation report of medical examination from 
December 1967 indicated normal clinical evaluations of all the 
Veteran's systems, including his heart and vascular system.  In 
addition, his psychiatric evaluation, at that time, was normal 
and the Veteran's blood pressure was 124/70.  In an associated 
report of medical history, the Veteran reported that he did not 
have, or had ever had, high blood pressure or any other 
psychiatric problems, including trouble sleeping, nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble.

These records, overall, provide highly probative evidence against 
these claims as they tend to show no hypertension, high 
cholesterol, or bipolar disorder during service.

The Veteran's earliest diagnoses of hypertension and high 
cholesterol, of record, are reflected in a treatment report from 
March 1999.  The earliest diagnosis of record for the Veteran's 
bipolar disorder is indicated in a treatment report from 
September 2002.  These diagnoses come over three decades after 
separation from active service.  This long lapse of time is 
strong evidence against a finding that any hypertension, high 
cholesterol, or bipolar disorder had their onset during service 
or are related to his service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).

Only the Veteran's own lay contentions stand in favor of his 
claims for service connection.  To the extent that the Veteran 
contends that his hypertension, high cholesterol, and bipolar 
disorder are related to his active service, a layperson, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (for example, have hearing problems since service 
is competent lay evidence).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
stated that lay evidence is competent and sufficient in certain 
instances related to medical matters. Specifically, the Federal 
Circuit commented that such instances include establishing a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship 
between his claimed hypertension, high cholesterol, and bipolar 
disorder and his military service are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, these contentions are 
statements of causation.  Such statements clearly fall within the 
realm of opinions requiring medical expertise.  The Veteran has 
not demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of the claimed 
disability and are entitled to low probative value.

It is the Board's duty to assign probative value to the evidence 
and then to weigh the evidence favorable to the Veteran's claim 
against the evidence unfavorable to the Veteran's claim.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Based on the above, the in-service and post-service medical 
evidence (which are found to provide evidence against this claim) 
are more probative than the Veteran's assertions as to whether 
current hypertension, high cholesterol, and bipolar disorder are 
related to his service.

The Board has reviewed the Veteran's extensive treatment records 
and Social Security Administration records, however, these 
records do not provide any additional evidence favorable to the 
Veteran's claims for service connection for hypertension, high 
cholesterol, and bipolar disorder.

Further, the Veteran should understand that "high cholesterol" 
is not, in and of itself, a "disability" for VA purposes, but 
an indication of a potential problem.  Like an abnormal EKG 
reading, it is not something that can be service-connected.  

Finally, since there is no evidence that the Veteran suffered 
from hypertension within one year of discharge, the provisions of 
38 C.F.R. § 3.307 and § 3.309 are inapplicable.

Hence, the preponderance of the evidence of record is against a 
grant of service connection for hypertension, high cholesterol, 
and bipolar disorder, and his claims must be denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

New and Material

In January 1992, the RO denied service connection for PTSD and 
schizophrenia.  The decision is final.  38 U.S.C.A. § 7104 (West 
2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue of 
whether service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  The evidence to be considered in 
making this new and material determination is that added to the 
record since the last final denial on any basis.  Id.

In the January 1992 rating decision, the RO denied the Veteran's 
claim for PTSD and schizophrenia.  The basis for the denial for 
PTSD was that there was no current diagnosis of PTSD.  The basis 
for the denial for schizophrenia was that there were no in-
service symptoms or treatment for schizophrenia and there was no 
medical nexus between the Veteran's schizophrenia and his 
service.

Based on the above, in order to reopen his claims, the record 
must show the receipt, since the January 1992 final disallowance, 
of non-redundant and non-cumulative evidence establishing that 
the Veteran's claimed PTSD exists, and that his current 
schizophrenia was incurred or aggravated during active service 
from December 1965 to December 1967, more than 40 years ago.

Since the last final disallowance of the Veteran's claim for 
service connection for PTSD and schizophrenia in January 1992, 
numerous VA outpatient treatment reports and private psychiatric 
treatment reports have been added to the record.  The Board has 
reviewed these extensive records in detail and finds that these 
reports do not provide evidence to show that the Veteran has a 
current diagnosis of PTSD or that his schizophrenia was incurred 
in or aggravated by service.  Indeed, these records reflect the 
Veteran's psychiatric treatment for conditions other than PTSD 
and do not mention the Veteran's military service in relation to 
his current schizophrenia, only providing more negative evidence 
against these claims.

A private treatment report from Tri-Cities Christian Psychiatry 
from May 2006 initially reflected that the Veteran's presenting 
problem was "PTSD - Vietnam."  However, after an extensive 
psychiatric examination, the Veteran was ultimately diagnosed 
with bipolar disorder.  Thus, while this evidence is new, it is 
not material and does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
PTSD, it simply indicates a problem.  The record does not relate 
the problem to service more than 40 years ago or indicate that 
the Veteran has PTSD at this time. 

Social Security Administration records were requested for the 
record in the September 2007 Board Remand.  After a review of 
those records, the Board finds that the evidence does not show, 
or even relates to any diagnosis for PTSD or that the Veteran's 
schizophrenia was incurred or aggravated by service.  As such, 
the evidence is not material.

Indeed, no evidence added to the record since the last final 
disallowance of his claims shows whether the Veteran's current 
schizophrenia was incurred in or aggravated in service or 
provides a current diagnosis of PTSD.  In summary, material 
evidence has not been submitted to reopen the Veteran's claims 
for entitlement to service connection for PTSD and schizophrenia.  
Since his claims may not be reopened, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in January 2004 and 
October 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current hypertension, high cholesterol, and bipolar 
disorder had onset during service or were otherwise etiologically 
related to his service.  The record is absent for any evidence of 
the second element discussed in McLendon, an event, injury, or 
disease occurring in service or within a presumptive period.  For 
that matter, there is no competent evidence of record of any 
association between the Veteran's current hypertension, high 
cholesterol, and bipolar disorder and his service.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  On the other hand, as in this 
case, a conclusory generalized lay statement suggesting a nexus 
between a current disability and service would not suffice to 
meet the standard of subsection (B), as this would, contrary to 
the intent of Congress, result in medical examinations being 
"routinely and virtually automatically" provided to all 
veterans claiming service connection.  Waters, 601 F.3d at 1278-
1279.  

For these reasons, the Board declines to afford the Veteran a VA 
examination or obtain medical opinions in this case.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for bipolar disorder is denied.

New and material evidence having not been received, the 
application to reopen a claim of service connection for PTSD is 
denied.

New and material evidence having not been received, the 
application to reopen a claim of service connection for 
schizophrenia is denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, another remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

As noted above, in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor, whether there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected disability, 
the Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

A service treatment record from October 1966 indicated that the 
Veteran complained of sinus trouble.  At that time, the health 
care professional's impression of the Veteran's condition was 
sinusitis.

Post-service, the Veteran's extensive treatment reports have 
indicated complaints of his sinuses.  A Client Contact Note from 
February 1999 reveals that the Veteran was having "some ongoing 
problems with his sinuses."  Indeed, in December 2002, the 
Veteran was diagnosed with sinusitis.

Given the low threshold as discussed in McLendon, there are 
indications of an association between a disability demonstrated 
after service and the Veteran's military service.  Hence, a VA 
examination should be afforded to the Veteran for the claimed 
condition.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine whether he currently has a 
sinus condition and allergies, and if so, 
to ascertain the etiology of his current 
sinus condition and allergies.  The 
claims file and a copy of this Remand 
must be provided to the examiner in 
conjunction with the examination.  The 
examiner must review the claims file and 
annotate the report as to whether he or 
she reviewed the claims file.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.

The examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's sinus 
condition and allergies, if any, were 
caused by or incurred in active service.

If the Veteran does not have a diagnosed 
sinus condition or allergies, the 
examiner should so state.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to 
the claim, remains adverse to the 
Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


